 LOCAL 810, TEAMSTERSLocal 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and A & J Heating & Air Conditioning Corp.Cases 29-CC-562 and 29-CC-563April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn November 30, 1977, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local 810, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.DECISIONMAX ROSENBERG, Administrative Law Judge: This pro-ceeding was heard before me on August 3 and 4, 1977, inBrooklyn, New York, upon a complaint filed by theGeneral Counsel for the National Labor Relations Boardand an answer interposed thereto by Local 810, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Respondent orthe Union.' The issues raised by the pleadings relate towhether Respondent violated Section 8(bX4Xii)(A) and (B)of the National Labor Relations Act, as amended, bycertain conduct to be detailed hereinafter. No briefs havebeen filed by the parties herein.I The complaint, which issued on May 23, 1977, is based on charges filedand served in Case 29-CC-562 on May 9. 1977, and in Case 29-CC-563 onMay 13, 1977.2 Cf. Local No. 16, International Longshoremen and Warehousemen'sUnion (City ofJuneau), 176 NLRB 889 ( 1969).3 In pertinent part, this section provides:8(b) It shall be an unfair labor practice for a labor organization orits agents -235 NLRB No. 77Upon the entire record made in this proceeding, includ-ing my observation of the witnesses as they testified on thestand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF THE EMPLOYERThe complaint alleges that Quintstar Homes, Inc., hereincalled Quintstar, a New York corporation, has, at allmaterial times, maintained its principal office and place ofbusiness in the Borough of Staten Island, city and State ofNew York, and has engaged in the construction of one-and two-family residential homes at Hylan Boulevard onStaten Island as a general contractor in the building andconstruction industry. The record discloses and I find that,in June 1976, Quintstar commenced the construction ofapproximately 95 such residences at the project on StatenIsland, at least 30 of which were completed at the time ofthe hearing herein and 40 of which were actually sold tocustomers. During the relevant annual period, Quintstarderived gross revenues in excess of S1 million fiom the saleof these homes. In the same period, Quintstar purchasedmaterials directly from suppliers located outside the Stateof New York valued in excess of $400,000.The complaint further alleges that A & J Heating & AirConditioning Corp., herein called A & J, a New Yorkcorporation, has maintained its principal office and placeof business on Staten Island, city and State of New York,and has continuously engaged in the installation and repairof heating and air-conditioning systems at various buildingand construction jobsites on Staten Island as a heating andair-conditioning contractor in the building and construc-tion industry. The record discloses and I find that, on April16, 1976, A & J and Quintstar entered into an agreement,pursuant to which the former was retained, to installheating and air-conditioning units in the 95 houses atQuintstar's Hylan Boulevard project. Pursuant to thatagreement, A & J received approximately $750 and $850for heating and/or air-conditioning each unit. At the timeof the hearing herein, A & J had derived revenues in excessof $30,000 for its installation materials and labor, withadditional revenues of $50,000 guaranteed upon the com-pletion of the project either in 1977 or early 1978.On the basis of the foregoing, I find that A & J is both anemployer and a person engaged in commerce within themeaning of Sections 2(1), (2), (6), and (7) and 8(b)(4) of theAct, and that Quintstar is a person within the purview ofSections 2(1), (6), and (7) and 8(bX4).2II. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(bX4Xii)(A) and (B) of the Act3when, on or about April25, 1977, it threatened, coerced, and restrained A & J with(4Xii) to threaten, coerce, or restrain any person engaged in commerceor in an industry affecting commerce, where in either case an objectthereof is:(A) forcing or requiring any employer or self-employedperson tojoin any labor... organization ....(B) forcing or requinng any person to cease using. selling,handling, transporting, or otherwise dealing in the products of(Continued)567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan object of forcing and requiring A & J to execute a laboragreement with Respondent covering the individuals em-ployed by A & J to install heating and air-conditioningunits at Quintstar's Hylan Boulevard housing project,notwithstanding that Respondent had not been certified asthe representative of any of the employees of A & Jpursuant to Section 9 of the Act, and when it insistedthrough such conduct that self-employed persons JosephMargarella and Michael Margarella, the vice president andsecretary-treasurer of A & J, respectively, join and becomemembers of Respondent. The complaint further chargesthat Respondent violated that section when, on April 25and 27 and May 5 and 11, 1977, in furtherance of theaforementioned objectives, it threatened to picket Quints-tar's Hylan Boulevard project and cause stoppages of workand deliveries to Quintstar at the jobsite unless A & J andthe Margarellas complied with Respondent's demands, orunless Quintstar removed A & J as the heating and air-conditioning contractor at the site and replaced it with acontractor who was privy to a collective-bargaining agree-ment with Respondent. For its part, Respondent denies thecommission of any labor practices proscribed by thestatute.It is undisputed and I find that A & J is a family-ownedentity which engages in the installation and repair ofheating and air-conditioning systems at construction siteson Staten Island. Joseph Margarella and his son Michaeloccupy the corporate offices of vice president and secre-tary-treasurer, respectively, while Joseph's wife, Lucilleholds the position of president. Neither Joseph nor Michaelwere, at any of the times material herein, members ofRespondent. Moreover, during those times, Respondentwas not a party to any collective-bargaining agreementwith A & J covering any individuals employed by thatenterprise, nor had it ever been certified by the Board asthe exclusive representative of any of A & J's employees.On April 16, 1976, A & J successfully bid on the heatingand air-conditioning work to be done at Quintstar'sresidential housing project, and the Margarellas com-menced to install their products in May or June 1976.Samuel Rosa, Respondent's field representative, visitedQuintstar's jobsite in the second week of April 1977.During his sojourn, he approached Charles Farina, theconstruction superintendent and the nephew of GuidoPassarelli, Quintstar's president, and inquired as to whowas doing the heating work on the job. Farina feignedignorance, whereupon Rosa exclaimed, "I know it is Joeand Mike Margarella." It is Farina's testimony that Rosathen remarked that Farina "should tell Joe and Mike that ifthey do not join the union that he is going to come downand picket or attempt to stop the job until they do join andthen he handed me a little business card of his with fournames of heating corporations that are in the union." Rosacame back to the project again in early May 1977 and,upon meeting Farina, Rosa advised the superintendent that"I should tell my uncle Guido Passarelli that if ... Mr.Rosa did not get an answer from Joe or Mike about joiningany other producer, processor, or manufacturer, or to ceasedoing business with any other person, or forcing or requiringany other employer to recognize or bargain with a labororganization as the representative of his employees unless suchthe union, that he was going to come the next day with afew men and picket the job."Guido Passarelli testified that, in the latter part of April1977, he encountered Rosa at the jobsite and the latterquestioned Passarelli as to the identity of the contractorwho was performing the heating and air-conditioningwork. Rosa's interest in this matter stemmed from the factthat his labor organization represented the employees of anassociation of heating and air-conditioning contractors onStaten Island. Passarelli replied that the contract had beenawarded to A & J and the Margarellas with whom Rosaknew he had no contractual relations. According toPassarelli's account of his conversation with Rosa, thelatter stated that Quintstar was utilizing a nonunioncontractor to do its work. Rosa, thereupon, announced thatunless Passarelli successfully persuaded the Margarellas tojoin the union, Respondent would shut down the jobsite bypicketing until Passarelli removed A & J from the projectand replaced that entity with a firm which was undercontract with the Union. Rosa then proceeded to providethe names of various union contractors who were accept-able to him.Passarelli further testified that, following his meetingwith Rosa, he met with Joseph and Michael Margarellaand related the contents of that conversation to them.Passarelli informed the Margarellas that '"The man [Rosa]wants to see you otherwise he is going to stop my job."Passarelli added that he could not afford to suffer acessation of construction at the project, and advised themthat, unless they "get straightened out with the union" hewould nullify their contract and retain a unionized installa-tion company.In late April 1977, Rosa returned to the jobsite and, onthis occasion, Passarelli introduced him to Joseph Margar-ella. Rosa, who had met the elder Margarella several yearsbefore when Joseph was associated with his brother inanother heating and air-conditioning enterprise, calledMargarella aside and, after explaining the benefits andobligations of membership, asked him to join the Uniontogether with his son. Margarella replied that he woulddiscuss the matter with Michael and appraise Rosa of theirdecision. Later that month, Rosa again appeared at theproject and sought out Joseph Margarella. Joseph testifiedthat, in an ensuing conversation, Rosa asked, "Joe, you areto join the union?" Joseph responded that he and his sonhad decided against such a move, whereupon Rosa statedthat, unless Joseph and Michael Margarella acquiredmembership in the Union, "We [the Union] will picket.And we will stop the job site." In this connection, Rosamentioned that the picketing would cause a cessation ofdeliveries of such items as roofing materials and concretebecause unionized truckdrivers delivered that equipment.Following this conversation, Joseph Margarella related itssubstance to Passarelli. Upon receipt of this intelligence,Passarelli reiterated to Margarella that "If they [the Union ]put up pickets and stop this job site as far as deliveries orlabor organization has been certified as the representative ofsuch employees under the provisions of section 9 ....568 LOCAL 810, TEAMSTERSwhatever, I would have to get ...another heatingcontractor."Michael Margarella recounted in his testimony that,sometime between May 3 and 5, 1977, he was introducedto Rosa by Passarelli at the project. Before Rosa andMichael could privately converse, Passarelli inquired ofMichael, "do you think you could make, you know, somekind of agreement with him?" Michael did not respond tothis inquiry, at which juncture Rosa began to explain toMichael the costs which the Margarellas would incur inorder to attain union membership. When Michael statedthat neither he nor his father could afford this expense,Rosa announced that "they [the Union] were a largeorganization now and ... he could have my job stopped ifwe didn't join the union by ...preventing ...deliveriesand you know, aggravating the builder against myself." Atthe conclusion of their discussion, Rosa turned over unionmembership cards to Michael for signature and advised thelatter that Rosa "would be back to see if we would join theunion ...." As Rosa prepared to depart, Rosa remindedMichael that "he would form a picket line if we did not joinand he could stop the job, he had the strength to stop thejob and he mentioned like if any, you know, anybodydidn't obey his orders as far as the picket line, you know,he could deal with them because his union was strongenough."When summoned to the stand as a witness, Union FieldRepresentative Rosa recalled that he visited the Quintstarproject sometime in April 1977 and learned from Quints-tar's president, Passarelli, that A & J was performing theheating and air-conditioning work. Aware that A & J wasnot under contract with the Union, Rosa requestedpermission to speak to the Margarellas because "I wouldlike to place them under contract." Passarelli replied thatthe Margarellas had not yet commenced work at the site,and Rosa left the project. About a week later, Rosareturned and was introduced to Joseph Margarella byPassarelli. Taking Joseph aside, Rosa asked the former tojoin the Union. In response to Joseph's inquiry, Rosaexplained the benefits which would flow from membershipand tallied up the costs of joining that labor organization.Joseph indicated that he wished to talk the matter overwith his son before taking any action, and the conversationterminated.Rosa further testified that, in early May 1977, herevisited the project and was introduced to MichaelMargarella by Passarelli, who told Rosa "This is MichaelMargarella make your settlement." Rosa proceeded toenumerate the costs and benefits of membership in theUnion. During the discussion, Michael asked Rosa "Whatif I did not join what could you do to me?" Rosa rejoined,"Are you asking me what I could do legally?" and, whenMichael further inquired "What would you do picket?",Rosa replied "I cannot [sic] under the law place aninformational picket that you are not getting the wages andbenefits." Michael retorted that "I would keep working,"and Rosa answered that "Nobody would stop you from4 Rosa's claim that he told Michael Margarella that he would proceedlawfully by placing "an informational picket that you are not getting thewages and benefits" loses credible acceptance when viewed against thebackdrop of the record made herein. So far as this record stands, there isabsolutely no evidence which even remotely suggests that Rosa was awareworking. All we would do is place a picket at the site."Prior to the conclusion of the colloquy, Michael requestedtwo union authorization cards from Rosa and, afterreceiving them, Michael shook Rosa's hand and told theunion agent to return to the site the following week and theMargarellas would turn over signed union designations tohim. About a week later, Rosa returned to the project andlearned from Michael Margarella that he and his fatherhad decided against joining the Union. When Michaelrefused to explain the basis for the rejection, Rosa soughtout Joseph Margarella who confirmed that the Margarellashad decided to eschew the Union. As Rosa began to leavethe project, he spied Superintendent Charles Farina andasked if Passarelli was on the job. Upon receiving anegative response, Rosa instructed Farina to "Tell him[Passarelli] I will see him later."While on the stand, Rosa conceded that his objectivesduring the encounters with the Margarellas and Passarelliwere to extract a collective-bargaining contract from A & Jand to enlist the union membership of the Margarellas.However, in his testimony, Rosa denied that he had everthreatened the Margarellas, Passarelli, or Farina with theposting of a picket line at the project or with obstructingthe delivery of materials to the jobsite if A & J failed to signa collective-bargaining agreement with the Union.I do not credit Rosa's denials, not only because theMargarellas, Passarelli, and Farina impressed me as honestand forthright witnesses, but also because Rosa's swornutterances do not stand the test of credible scrutiny. WhileRosa denied that he had leveled any threats at theMargarellas or Quintstar's officials to picket the projectunless he was successful in placing A & J under acollective-bargaining compact, he did not disclaim that hehad threatened to place pickets at the jobsite in order toforce the Margarellas to join the Union. Furthermore,although Rosa denied any expressed intent to bringconstruction at the project to a standstill by picketing, he,nevertheless, confessed that he told Michael Margarellathat the Union would "place a picket at the site" if A & Jcontinued to work for Quintstar without joining that labororganization or entering into a labor agreement with it.4In short, I find that, in April 1977, Respondent wasinformed that Quintstar had contracted with A & J, anonunion contractor, to perform heating and air-condi-tioning work at the Staten Island project. Upon learning ofthis happenstance, Union Field Representative Rosa visit-ed the jobsite and threatened Quintstar's President Passar-elli and Superintendent Farina that Respondent wouldpicket the site unless they persuaded the Margarellas, whowere self-employed persons, to join the Union and sign acollective-bargaining agreement with it, or, failing that,removed A & J from the project and replaced thatcompany with a union contractor. I further find that, inlate April, and again in early May 1977, Rosa similarlythreatened A & J and the Margarellas that Respondentwould picket the project and cause a cessation of opera-tions unless they acceded to Respondent's dual demandsof what wages and fringe benefits the Margarellas were awarded or paidunder their contract with Quintstar. Moreover, Rosa's departing commentto Superintendent Farina to "Tell him [Passarelli I I will see him later" canscarcely be characterized as portending an amiable chat about the state ofthe weather.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the owners join the Union and that A & J execute acollective-bargaining contract with it. By the foregoingconduct, I conclude that Respondent violated Section8(b)(4)(ii)(A) and (B) of the Act.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Employer's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall order that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1. A & J Heating & Air Conditioning Corp. is anemployer and a person within the meaning of Section 2(1),(2), (6), and (7) and Section 8(b)(4) of the Act.2. Quintstar Homes, Inc., is a person within thepurview of Sections 2(l), (6), and (7) and 8(b)(4) of the Act.3. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.4. By threatening to picket Quintstar Homes, Inc.,construction site on Hylan Boulevard, Staten Island, cityand State of New York, with an object of forcing orrequiring Quintstar to cease doing business with A & JHeating & Air Conditioning Corp. unless A & J signed acollective-bargaining agreement with Respondent andunless self-employed persons Joseph Margarella and Mi-chael Margarella joined the Union, and by threatening topicket Quintstar's Hylan Boulevard project with the furtherobjects of forcing or requiring A & J to recognize andbargain with the Union as the representative of itsemployees, notwithstanding that Respondent has not beencertified as the representative of such employees under theprovisions of Section 9 of the Act, and of forcing orrequiring self-employed persons Joseph Margarella andMichael Margarella to join the Union, Respondent hasviolated Section 8(b)(4)(ii) (A) and (B) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER5The Respondent, Local 810, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall:1. Cease and desist from threatening, coercing, orrestraining Quintstar Homes, Inc., with an object of forcingor requiring Quintstar to cease doing business with A & JHeating & Air Conditioning Corp., and with the furtherobjects of forcing or requiring A & J to recognize andbargain with Respondent as the representative of itsemployees unless Respondent has been certified as suchrepresentative under the provisions of Section 9 of the Act,and forcing or requiring self-employed persons JosephMargarella and Michael Margarella to join Respondent.2. Take the following affirmative action which I deemis necessary to effectuate the policies of the Act:(a) Post at its business offices, meeting halls, or any otherplace where it customarily posts notices to its members,copies of the attached notice marked "Appendix."6Copiesof said notice, on forms provided by the Regional Directorfor Region 29, after being signed by Respondent's dulyauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Forthwith mail to the Regional Director for Region29 signed copies of the aforementioned notice for postingat Quintstar's premises in places where notices to employ-ees are customarily posted, if the Employer is willing to doso.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.5 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."570 LOCAL 810, TEAMSTERSAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to picket the Hylan Boule-vard jobsite run by Quintstar Homes, Inc., with anobject of forcing or requiring Quintstar to cease doingbusiness with A & J Heating & Air Conditioning Corp.,or with the further objects of forcing or requiring A & JHeating & Air Conditioning Corp. to recognize ourUnion as the representative of A & J's employees unlessour Union has been certified as such representativeunder the provisions of Section 9 of the National LaborRelations Act, as amended, and forcing or requiringJoseph Margarella and Michael Margarella to join ourUnion.LoCAL 810, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA571